DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.84(p)(4) because:
Reference character “154” has been used to designate both a spacer and an actuation sled (see 2 instances of item “154” in Fig. 20). 
Reference character “54” has been used to designate both a sled in Fig. 3, and a shipping wedge in Fig. 4. 
Fig. 24 depicts a cross section of detection member 160, and includes a lead thereto, but no reference number is present identifying element “160” (compare to Fig. 22, which is correct).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections and Interpretations
Regarding Claim 11, the term “in” as in “longitudinal slot in a channel of the tool assembly” is understood as equivalent to “of” as in “longitudinal slot of a channel of the tool assembly”. This interpretation appears consistent with further recitation within the same claim 11, and dependent claim 12: “the longitudinal slot of the channel”, and consistent with the specification (Paras 0013-0016, etc.). Correction is optional.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 2, there is insufficient antecedent basis for “the body” (line 16). For the purpose of further prosecuting the claim, the phrase will be understood as equivalent to “the body portion of the shipping wedge” (note that there are two anteriorly defined “body portion”).
Furthermore, Claims 3-10 are also rejected as depending from a rejected parent claim (see above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20120234894 by Kostrzewski (“Kostrzewski”).
Regarding Claim 11, Kostrzewski teaches a shipping wedge 10 configured to be releasably coupled to a tool assembly 12 of a stapling device (“surgical stapling instrument” in Para 0047) , the shipping wedge comprising: 
a body (main portion of wedge 10 in Fig. 2 or 4) having a proximal portion (right portion, as oriented in Figs. 2, 4) and a distal portion(left portion, as oriented in Figs. 2, 4); 
a retaining member (interpretation A: distal hook 62 ; alternative interpretation B: proximal locking pin 60, Fig. 3) supported on the body, the retaining member (either 62 or 60) positioned to extend through a longitudinal slot (either “hole 64 in elongate tubular member 14” for 62 in Interpretation A, or “key hole slot 54” for 60 in Interpretation B, respectively, see Para 0052) in a channel (the slot is either a portion/opening of a vertical channel as oriented in the figures referenced, or the slot represents a channel in itself) of the tool assembly 12 to secure the shipping wedge 10 to the stapling device, the retaining member (62/60) movable within the longitudinal slot (moving from above downwardly, see Figs. 12-14 and 21) of the channel from a locked position (of Fig. 21-22, in which the retaining member 62/60 does not move in a distal-proximal direction, therefore being locked; additionally note that in Fig. 20, owing to the locking plate 38 configuration, “prevents shipping wedge 10 from being removed from body portion 32”, Para 0063) in which the retaining member 62/60 is locked within the longitudinal slot to an unlocked position (shown as the unlocked position of Fig. 12 in Interpretation A, or Fig. 14 in interpretation B) in which the retaining member 62/60 is removable from the longitudinal slot (per respective figure indicated above); and 
a detection member (the other one of hook 62 and pin 60, i.e. interpretation A: proximal locking pin 60; alternative interpretation B: distal hook 62; regarding “detection”, either element 62/60 may support an action of detecting, owing to its capability of being inserted into a hole, thus being usable to detect the presence of a hole into which it may be inserted if the hole is present, or it cannot be inserted if a hole is absent; additional functionality supporting the limitation “detection” is discussed below) supported on the body (Fig. 3) for movement between first (corresponding to Fig. 12 for Interpretation A, or Fig. 14 for interpretation B) and second (of Figs. 20-22) positions, wherein in the second position, the detection member 60/62 is positioned adjacent the retaining member 62/60 to obstruct movement of the retaining member 62/60 from the locked position (of Figs. 20-22, Para 0063: “This prevents shipping wedge 10 from being removed from body portion 32 … completely prevents removal of shipping wedge 10”) to the unlocked position (Figs. 12, 14), and in the first position (Fig. 12 for Interpretation A, or Fig. 14 for interpretation B), the detection member 60/62 is positioned to facilitate movement of the retaining member from the locked position to the unlocked position (movement is possible in this state, including all the way up to removal of the shipping wedge, per Para 0055: “facilitate removal of shipping wedge 10”, also Claim 15: “locked position preventing removal of the loading lock from the body portion to an unlocked position allowing removal of the loading lock”).
Note that in either interpretation A or B, above, Kostrzewski anticipates the claim.
Regarding Claim 12, Kostrzewski further teaches that the retaining member includes a vertical strut and a transverse shoulder (interpretation A: distal hook 62 as a retaining member has vertical strut 80 and transverse shoulder 82 per Figs. 3-4 and Para 0052; alternative interpretation B: proximal locking pin 60 as a retaining member has vertical strut 76 and transverse shoulder 78, Fig. 17 and Para 0062), the vertical strut 80/76 configured to extend through the longitudinal slot 64/54 of the channel of the tool assembly 12, and the transverse shoulder 82/78 configured to engage the channel 64/54 when the retaining member 62/60 is in the locked position (Para 0063 and Figs. 20-22; note in either Fig. 20 or 22 that retaining member 62/60 has its respective shoulder 82/78 engaging into the slot/channel 64/54, thus obstructing removal ) to obstruct removal of the shipping wedge 10 from the stapling device 12.
Regarding Claim 13, Kostrzewski further teaches that the detection member (interpretation A: proximal locking pin 60; alternative interpretation B: distal hook 62) is supported on a resilient arm coupled to the body of the shipping wedge (either 60 or 62 is supported by an elongated portion of the body, thus an arm - see Figs 20 for interpretation A, and Figs. 21-22 for interpretation B; regarding “resilient”, note that as a solid material, the material out of which the wedge is made of, inherently possesses a modulus of elasticity E and thus has at least in part elastic behavior, therefore being characterizable as “resilient”).
Regarding Claim 14, Kostrzewski further teaches that the shipping wedge 10  includes clip member 96,98 (Fig. 14) that are configured to releasably engage the stapling device 12 to secure the shipping wedge 10 to the stapling device 12 (Fig. 14, also Para 0054: “flexible arms 92, 94, 96 and 98 projecting downwardly from base 66”).
Regarding Claim 15, Kostrzewski further teaches that each of the clip members 96,98 includes an inwardly extending finger (see distal/lower ends of clip members 96,98 in Fig. 14, each representing a finger curved inwardly to envelop the stapling device 12).
Regarding Claim 16, Kostrzewski further teaches a stop member supported on the body to extend through the longitudinal slot of the channel (for example, see stop member represented by the necked region of proximal pin 60, in Fig. 17, said stop member / neck stopping against the edges of the longitudinal slot of the channel 54/58.999
Regarding Claim 17, Kostrzewski further teaches a spacer supported on the distal portion of the body, the spacer (“semi-cylindrical proximal portion 86”, Para 0053, Fig. 3) including a leg (see annotated “leg” in Fig. 3 below) extending from the body and a transverse portion (see annotated “TP” in Fig. 3 below) supported on the leg.

    PNG
    media_image1.png
    437
    707
    media_image1.png
    Greyscale

Fig. 3 of Kostrzewski
Regarding Claim 18, Kostrzewski further teaches that the leg (as annotated in Fig. 3 above ) is supported on the body in cantilevered fashion (at location annotated as “C”, see above).

REASONS FOR ALLOWANCE
Claims 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 19, the prior art of record fails to teach a surgical stapling device having all limitations as claimed, particularly comprising a shipping wedge possessing two protrusions (equivalent structures understood for the retaining member in view of 35 USC 112f as supported by paras 00107 and 00108, or equivalent; note for illustration purposes detection member 160 and retaining member 158), wherein the shipping wedge couples to the stapling device in such a way that the retaining member extends through a longitudinal slot of the channel housing a staple cartridge including a sled, the retaining member movable within the slot between a locked position (illustrated in Fig. 24, see below) and a unlocked position (illustrated by Fig. 22 below), the detection member movable between first (Fig. 22) and second (Fig. 24) positions, the detection member configured to detect a presence of the cartridge’s sled and in such case (i.e. when sled is present), to move the detection member from the second to the first position, the detection member preventing in its second position movement of the retaining member from locked to unlocked positions (see Figs. 22 and 24 below).

    PNG
    media_image2.png
    681
    1289
    media_image2.png
    Greyscale

Fig. 22 (retaining member 158 is unlocked, detection member 160 is in the first position)  and Fig. 24 (retaining member 158 is locked, detection member 160 is in the second position)

For contrast and illustration, various references are summarized below (see Conclusion section below), all lacking the recited limitations.  Since the prior art (e.g. Rethy , Frascioni, Kostrzewski, etc.) teaches surgical staplers that lack said features, the prior art does not anticipate the claimed subject matter.  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 20-21 are allowable as depending from independent Claim 19 which has allowable subject matter, as detailed above.
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The allowable subject matter of independent claim 2 is similar to that discussed in detail for Claim 19, above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
US Pub 20050222616 by Rethy et al. discloses a surgical stapler (10 in Fig. 1) and/or a shipping wedge (30 in Fig. 3) therefor, however, said shipping wedge does not comprise protrusions that may be recognized as the detection member and the retaining member configured to take the first/second positions and locked/unlocked positions identified above, particularly in relationship to a firing sled of the stapler. 

    PNG
    media_image3.png
    543
    522
    media_image3.png
    Greyscale

Fig. 23 of US Pub 20050222616 by Rethy et al.
US Pub 20110101066 by Farascioni et al. discloses a surgical stapler (40 in Fig. 3) and/or a shipping wedge (10 in Fig. 4) therefor, however, said shipping wedge does not comprise protrusions that may be recognized as the detection member and the retaining member configured to take the first/second positions and locked/unlocked positions identified above, particularly in relationship to a firing sled of the stapler.

    PNG
    media_image4.png
    361
    505
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    687
    565
    media_image5.png
    Greyscale

Figs. 1 and 4 of US Pub 20110101066 by Farascioni et al.
US Pub 20150129632 by Kostrzewski et al. (and similarly the same reference by Kostrzewski, as used to reject Claim 1 and its dependents) discloses a surgical stapler (see reload 12 in Fig. 1) and/or a shipping wedge (10 in Fig. 2) therefor, however, said shipping wedge does not comprise protrusions that may be recognized as the detection member and the retaining member configured to take the first/second positions and locked/unlocked positions identified above in relationship to a firing sled of the stapler.


    PNG
    media_image6.png
    509
    609
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    401
    680
    media_image7.png
    Greyscale

Figs. 12 and 17 of US Pub 20150129632 by Kostrzewski et al.
US Pub 20160249928 by Cappola et al. discloses a surgical stapler (see 10 in Fig. 1) and/or a shipping wedge (300 in Fig. 29-30) therefor, however, said shipping wedge 300 does not comprise any protrusion (e.g. posts 306, 308, 304, 310 – see Fig. 30) that may be recognized as the detection member and the retaining member configured to take the first/second positions and locked/unlocked positions identified above, particularly in relationship to a firing sled of the stapler.

    PNG
    media_image8.png
    497
    774
    media_image8.png
    Greyscale

Figs. 29-30 of US Pub 20160249928 by Cappola et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731